Citation Nr: 0836320	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  04-41 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased initial rating for service-
connected low back strain with facet arthropathy, currently 
evaluated as 10 percent disabling from December 1, 2003 to 
February 18, 2005, and 20 percent disabling from February 19, 
2005.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Counsel



INTRODUCTION

The veteran served on active duty from September 1997 to 
November 2003.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).  Jurisdiction over the claims file was 
subsequently transferred to the RO in San Juan, Puerto Rico.  
The case was most recently remanded by the Board in October 
2007.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The claims file includes a February 2005 letter from 
[redacted].  Ms. [redacted] noted that she 
represented the veteran in a claim for disability benefits 
before the Social Security Administration (SSA) and requested 
that VA forward her all medical evidence in the veteran's VA 
claims file for use in the claim before SSA.  Despite the 
reference to SSA records in the claims file, it does not 
appear that any efforts have been undertaken to obtain the 
same.  The SSA records are potentially pertinent to the 
veteran's increased rating claim and therefore should be 
obtained for consideration in connection with the instant 
appeal.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(noting that VA is required to obtain evidence from the SSA, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight); see also 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (holding that 
VA's duty to assist includes obtaining records from SSA and 
giving them appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits).

Before the case is readjudicated on remand, the Board also 
believes that the veteran should be provided an additional VA 
examination.  The most recent VA examination regarding the 
low back was conducted in February 2005, over three and a 
half years ago.  No other medical evidence regarding the low 
back has been submitted since this examination was conducted.  

The veteran's representative has specifically requested that 
the case be remanded for a new examination to determine the 
current severity of the veteran's low back disability, and 
has also suggested that the veteran's back condition has 
worsened since his most recent VA examination.  See Informal 
Hearing Presentation dated April 18, 2008, at 2.

The Court has held that where the available evidence is too 
old to adequately evaluate the current state of the 
condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (holding that where 
the record does not adequately reveal the current state of 
the claimant's disability, a VA examination must be 
conducted).  VA's duty to assist the veteran includes 
obtaining a thorough and contemporaneous evaluation where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  Because the 
most recent VA examination of record is over three years old, 
and the veteran's representative has suggested that the 
veteran's low back disability has worsened, the Board finds 
that a current examination is necessary to reach a decision 
on the claim.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the 
veteran, obtain from the SSA records 
pertinent to any claim made by the 
veteran for disability benefits as well 
as the medical records relied upon 
concerning that claim.

2.  After obtaining any available SSA 
records, schedule the veteran for an 
examination to determine the current 
nature and severity of his service-
connected low back strain with facet 
arthropathy.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should attempt 
to differentiate between the 
symptomatology associated with the 
veteran's service-connected low back 
strain with facet arthropathy and his 
nonservice-connected herniated nucleus 
pulposus at the L4-L5 level, to the 
extent practicable.  A report of the 
examination should be prepared and 
associated with the veteran's VA claims 
folder.

3.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, in whole or in part, the 
veteran and his representative should be 
provided with a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Steven L. Keller
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




